Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 1/31/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-3, 5, 6, 8, 10, 12, 14-28 are pending in this office action.
Claims 1-3, 6, 8, 10, 12, 15, 16, 26, 28 have been further amended.
Claim 18-24 have been further cancelled.
Claims 1-3, 5, 6, 8, 10, 12, 14-17, 25-28 have been rejected.

Claim Rejections - 35 USC § 103
4. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-3, 5-6, 8, 10, 12, 14-17, and 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swenson et al. US 2008/0233244 in view of Thomas et al. US 2007/0110880 and further in view of Scanlin et al. US 2010/0184963 and (additionally) further in view of NPL Rimmer et al. [in “How to make quinoa flour” By Alyssa Rimmer, Oct 21, 2015 pages 1-23; 
(https://www.superhealthykids.com/make-quinoa-flour/)] as evidenced by NPL wheat starch flour and as evidenced by Futo et al. US 2010/0331357.

 7. 	 Regarding claims 1, 26, Swenson et al. discloses the method to make an animal food composition can be used for Dog food ([0017]) containing Quinoa ([0087]),fat ([(0085]+), protein ([0006)), supplemental amino acid ([0100], [0153]), fatty acid, vitamins, minerals ([O089]-[0091]), micronutrients e.g. antioxidant (in addition to vitamin/mineral) ([0089], [0092]), Macronutrient (in addition to carbohydrate, fat, protein) as vegetables ([0087] and see [0112] also).
Regarding the claimed amount of 5-20% by weight of quinoa, it can be addressed in two ways:
(a) Swenson et al. also discloses that the macronutrient source is quinoa and it can be in an amount of preferred range between 5-50% by weight of the composition which includes quinoa and /or other carbohydrates ([0087]).
As claim 1 recites “quinoa grain in an amount from 5-20% by weight”, therefore, it is considered that the disclosed preferred amount 5-50% by weight may be contributed by quinoa to meet claim 1.
(b) Also it can be mixed with other source of carbohydrate also as disclosed by Swenson et al. e.g. (“and mixtures thereof” in [0087]). Swenson et al. also discloses that structured plant protein can be from wheat also to serve as protein fiber (at least in [0087], in claim 6 of Swenson et al. e.g. starch, gluten, fiber etc.) and it can be from 10-15% wheat starch (at least in claim 7 of Swenson et al.). It is known that wheat starch is present in wheat flour in an amount of greater than 70-75% as evidenced by NPL Wheat starch flour (page 1). Therefore, one of ordinary skill in the art would have been motivated to make mix flour with wheat flour which can be a source of starch to serve as 
Thomas et al. discloses multi- benefit of quinoa and quinoa containing feed composition can be used as dog’s food (At least in Abstract and [0010], [0019], [0026], [0044]).
As Swenson et al. and Thomas et al.  has broad lists of carbohydrate, therefore, in order to specifically select quinoa, two secondary prior arts have been used to address specifically quinoa and quinoa grain as flour which can be mixed with other flour/starch materials as discussed below:
Quinoa flour: Amended claim 1 recites quinoa flour. 
Swenson et al. is silent about pet animal is dog and quinoa from quinoa seed as quinoa flour.
Thomas et al. discloses multi- benefit of quinoa and quinoa containing feed composition can be used as dog’s food (At least in Abstract and [0010], [0019], [0026], [0044]). 
Scanlin et al. discloses that quinoa grain (quinoa seed) can produce quinoa flour ([0002], [0039], [0045], [0080]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc. ([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080]) gluten-free ([0083]). It is known that the flour from grain is made by known grinding method. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. by including the teaching of Scanlin et al. to make quinoa flour from quinoa grain (quinoa seed) (([0002], [0039], [0045]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc.([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080]) and provides necessary functionality in a variety of food products ([0081]) and gluten-free ([0083]), hypoallergenic ([0099]) and provides a protein source for animal pet food also ([0084]) when used for household pets e.g. dogs in order to have multi-benefits from quinoa  as disclosed by Thomas et al. ([0005], [0010], [0019], [0026], [0044]).
(Additionally), NPL Rimmer et al. discloses that Quinoa flour from Quinoa seed is made by grinding and it provides quinoa seed in flour form having benefits of its multiuse e.g. it is easy to make baking product from quinoa and also it provides all the nutrients normally do with the whole quinoa seed to serve as superfood flour (page 2). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. by including the teaching of NPL Rimmer et al. to make quinoa flour from quinoa seed because Quinoa flour from Quinoa seed provides quinoa seed in flour form having benefits of its multiuse e.g. it is easy to make baking product from quinoa and also it provides all the nutrients normally do with the whole quinoa seed to serve as superfood flour (page 2) when used for household pets e.g. dogs as disclosed by Thomas et al. ([0005], [0044]).

it is evidenced that dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]).
It is to be noted that the effective amount of quinoa is considered from claimed 5-20 wt.% which addressed above and it will  increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to bacteroidetes ratio in the animal’ of claim 26 and would inherently have an “ increase (in) the one or more parameters of commensals in the animal in the animal, wherein the quinoa grain increases the one or more parameters of commensals in the animal, wherein the one or more parameters comprises a firmicutes to bacteroidetes ratio in the animal’ as claimed in claim 26.

8.	Regarding claim 26, it is also to be noted that claim 26 is broad and does not mention any specific percentage increased amount of an individual microbe with respect to the total microbe in the system. 
It is also to be noted that as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the composition has disclosed amount of quinoa flour which meet the claimed range amounts of claimed composition and the quinoa has identical structure and  property” therefore, “the claimed composition can function to increase firmicutes: bacteroides ratio including an effective increase in the weight percentages of the bacteria in the total microbiota as claimed in claim 26. 

Additionally, the firmicutes to bacteroidetes ratio can be considered as result effective variable.
Absent showing of unexpected results, the specific percentage amount of increase of individual microbe are not considered to confer patentability to the claims. As the percentage amount of microbe is variable that can be modified, among others, by adjusting the amount of quinoa from the disclosed range amounts of quinoa in the composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of quinoa in Swenson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired percentage increased amount of individual microbe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In addition, quinoa is considered as the identical structure of the disclosed quinoa and claimed quinoa and as because the disclose amount meets the amount of the claimed invention, therefore as because disclosed quinoa has the identical structure 

9.	Regarding claims 2, 3 and 6, it is to be noted that claims 2, 3, 6 are broad and does not mention any specific percentage increased amount of an individual microbe with respect to the total microbe in the system. 
It is to be noted that the effective amount of quinoa is considered from claimed 5-20 wt.% which addressed above and it will be effective to  increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to bacteroidetes ratio in the animal’ of claim 28 and therefore, the method would result to provide  an “ increase
It is also to be noted that as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the method would alter the one or more parameters of commensals in an animal including an amount effective to increase firmicutes: bacteroides ratio as claimed in claim 1 and also be effective to  include an effective amount to increase in the weight percentages of the bacteria in the total microbiota as claimed in claims 2,3 and 6. 
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of quinoa from the disclosed range amounts in order to have desired degree of increase of firmicutes to bacteroidetes ratio in the animal and also to lactobacillus, bifidobacter, clostridium in total microbiota as claimed in claims 2, 3 and 6.
Additionally, this amount of percentage increment of individual microbe in total microbiota as claimed in claims 2, 3, 6 can be considered as result effective variable.
Absent showing of unexpected results, the specific percentage amount of increase of individual microbe as claimed in claims 2, 3, 6 are not considered to confer patentability to the claims. As the percentage amount of microbe is variable that can be modified, among others, by adjusting the amount of quinoa from the disclosed range amounts of quinoa in the composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention
was made would have optimized, by routine experimentation, the amount of quinoa in Swenson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired percentage increased amount of individual microbe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10. 	Regarding claims 8, 10, 12, 14, it is to be noted that the examiner holds the same position as discussed for the claims 2, 3 and 6 above. It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of quinoa from 
This amount of increment as claimed in claims 8, 10, 12 can also be considered as result effective variable and the result effective variable used for claims 2, 3, 6 is applicable here also.

11. 	Regarding claims 15-17, it is to be noted that the claimed food composition is broad and therefore, baseline composition varies with respect to the initial amount of these microorganisms in the food composition.
However, it is within the skill of one of ordinary skill in the art to evaluate the initial concentration and ratio of the firmicutes to bacterioidetes in the animal by using normal diet without quinoa and followed by comparing the result with the diet containing an effective amount of quinoa in the diet. It is also to be noted that one of ordinary skill in the art would consider one or more time points in order to have a clear and scientific result which can suggest what effective amount of quinoa will have the effect of “increasing the concentration and ratio of the firmicutes to bacterioidetes in the animal” at what time point from the initial starting point of day zero.

12.	 Regarding claim 17, it is to be noted that even if the combinations of prior arts do not specifically disclose the time point 20 days where “ the diet increases the firmicutes to bacterioidetes ratio after feeding the diet to the animal for 20 days”, however, it is to be noted that and as mentioned above that even if Swenson et al., Thomas et al., Scanlin et al. and (additionally) NPL Rimmer et al. do not specifically disclose that the firmicutes to bacteroidetes ratio  as claimed in claim 17. This can be considered as result effective variable, as discussed above.

13. 	Regarding claim 25, Swenson et al., Thomas et al., Scanlin et al. and (additionally) NPL Rimmer et al. disclose quinoa containing feed composition can be used as dog’s food (At least in Thomas et al. Abstract and [0010], [0019], [0026], [0044]).
It is evidenced that dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]).
Therefore, combining the combined teachings of the  above disclosed prior arts of record, as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the composition has disclosed amount of quinoa flour which meet the claimed range amounts of claimed composition and the quinoa has identical structure and  property” therefore, “the claimed composition can function to increase firmicutes: bacteroides ratio 
Therefore, as claim 25 depends on claim 1, it would have been obvious that the dietary composition would provide the beneficial effect to treat the diseases e.g. irritable bowel syndrome of dog, and dog has inflammatory bowel disease as evidenced by Futo et al. ([0283)).
Therefore, the disclosed method of feeding animal food composition which meet the claimed food composition would be able to treat “a condition treatable with commensals in an animal in need thereof, the method comprising feeding the animal in need thereof a diet comprising quinoa grain in an amount effect to increase a ratio of firmicutes to bacteroidetes in the animal in need thereof, wherein the condition treatable with commensals is selected from the group consisting of diarrhea, dental infections, nasal colonization, clostridium difficile colitis, Helicobacter pylori infection, inflammatory bowel disease, irritable bowel syndrome, intestinal inflammation, rheumatoid arthritis, and cancer” as claimed in claim 25.
It is to be noted that the effective amount of quinoa is considered from claimed 5-20 wt.% which addressed above and it will  increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to bacteroidetes ratio in the animal’ of claim 26 and would inherently have an “ increase (in) the one or more parameters of commensals in the animal in the animal, wherein the quinoa grain increases the one or 

14. 	Regarding claim 27, it is to be noted that even if claim 27 recites close ended “consist of” transitional phrase, however, Swenson et al. has disclosed the composition consisting of the protein, carbohydrate, fat, amino acid, fatty acid, macronutrient, micronutrient , mineral ,vitamins, and the quinoa (at least in [0087], [(089]-[0091], [0100], [0153]). Therefore, claim 27 recites “one or more” to address more than one component from specific subgroup of the specific category like amino acid etc. Therefore, Swenson et al. meets claim 27.

15. 	Regarding claim 28, Swenson et al. discloses the method to make an animal food composition can be used for Dog food ([0017]) containing Quinoa ([0087]),fat ([(0085]+), protein ([0006)), supplemental amino acid ([0100], [0153]), fatty acid, vitamins, minerals ([O089]-[0091]), micronutrients e.g. antioxidant (in addition to vitamin/mineral) ([0089], [0092]), Macronutrient (in addition to carbohydrate, fat, protein) as vegetables ([0087] and see [0112] also).
Regarding the claimed amount of 5-20% by weight of quinoa, it can be addressed in two ways:
(a) Swenson et al. also discloses that the macronutrient source is quinoa and it can be in an amount of preferred range between 5-50% by weight of the composition which includes quinoa and /or other carbohydrates ([0087]).

(b) Also it can be mixed with other source of carbohydrate also as disclosed by Swensen et al. e.g. (“and mixtures thereof” in [0087]). Swensen et al. also discloses that structured plant protein can be from wheat also to serve as protein fiber (at least in [0087], in claim 6 of Swensen et al. e.g. starch, gluten, fiber etc.) and it can be from 10-15% wheat starch (at least in claim 7 of Swensen et al.). It is known that wheat starch is present in wheat flour in an amount of greater than 70-75% as evidenced by NPL Wheat starch flour (page 1). Therefore, one of ordinary skill in the art would have been motivated to make mix flour with wheat flour which can be a source of starch to serve as structured product (at least in claim 7 of Swensen et al.). Therefore, out of 10-15% by weight of wheat flour as source of starch from 5-50% by weight of total carbohydrate, it is the residual of quinoa which is narrower in range amount from disclosed 5-50% by weight, however, it overlaps claimed 5-20% by weight to meet claimed range amount of claim 1.
Thomas et al. disclose multi- benefit of quinoa and its use as dog’s feed (At least in Thomas et al. (Abstract and [0010], [0019], [0026], [0044]). Therefore, quinoa has been selected and its amount is considered.
It is evidenced that dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. ([(0087]) to include the 
 It is to be noted that the [0005] provides known fact that dog has allergy ([0005]) and it cause diarrhea ([0006]) and therefore, it is cited from background section.
Also the specific disorder addressed by Thomas et al.  However, it can also be addressed that the disclosed quinoa is identical to the claimed quinoa which is gluten-free  and will not cause allergy, therefore, will not have allergy mediated abnormality including specific disorder  e.g. diarrhea  as disclosed by Thomas et al. ([0005], [0006]) as claimed in claim 28.  
It is to be noted that the effective amount of quinoa is considered from claimed 5-20 wt.% which addressed above and it will be effective to  increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to bacteroidetes ratio in the animal’ of claim 28 and therefore, the method would result to provide  an “ increase (in) the one or more parameters of commensals e.g. inflammatory bowel disease in the animal e.g. in dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]) to meet the claimed invention of claim 28.
Additionally, this amount of percentage increment of individual microbe in total microbiota as claimed in claim 28 can be considered as result effective variable.
Absent showing of unexpected results, the specific percentage amount of increase of individual microbe as claimed in claims 2, 3, 6 are not considered to confer 
was made would have optimized, by routine experimentation, the amount of quinoa in Swenson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired percentage increased amount of individual microbe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Pertinent prior art
16.	NPL Quinoa (2013) is not used in this office action. However, as an additional note, NPL quinoa also discloses the medicinal use as healing wounds, healing tooth pain etc. and its use in animal food (pages 1, 2).

Response to arguments
17.	Applicants arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record of 112 second paragraph and 103 rejections of record. Accordingly two new secondary prior arts by 
(https://www.superhealthykids.com/make-quinoa-flour/)]

18.	Applicants argued in remarks section, on page 7, second paragraph that “Swensen et al. discloses the broad range amount of 1-99 wt.% quinoa can be used ([0087]). 
In response, it is to be noted that examiner addressed using Swensen et al. and made two approaches to address it as mentioned in #11 in this office action. In brief, these two approaches are:
(a) Swenson et al. also discloses that the macronutrient source is quinoa and it can be in an amount of preferred range between 5-50% by weight of the composition which includes quinoa and /or other carbohydrates ([0087]).
As claim 1 recites “quinoa grain in an amount from 5-20% by weight”, therefore, it is considered that the disclosed preferred amount 5-50% by weight may be contributed by quinoa to meet claim 1.
(b) Also it can be mixed with other source of carbohydrate also as disclosed by Swensen et al. e.g. (“and mixtures thereof” in [0087]).
However, if applicants are interested to provide unexpected result based on the claimed range amount of Quinoa for dog food, applicants need to compare the claimed invention to the teachings of the closest prior art reference and (2), more importantly, the examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the claims. The examples no way allow the 
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.

19.	Applicants argued in remarks section, on page 7 last paragraph and page 8 first paragraph that “ Funda explicitly discloses “probiotic bacteria culture” are , for example, bacteroides,[0026],  [and , therefore], the inclusion of quinoa would increase both firmicutes and bacteroidetes, as Funda discloses that probiotics include bacteroidetes, and nowhere suggest increasing a firmicutes to bacteroidetes ratio”. 
In response, it is to be noted that Funda et al., NPL Quinoa have not been used in this office action. The reason is examiner made two approaches (i) using  Funda who discloses that probiotics , which can represent helpful bacteria e.g. firmicutes etc. and (ii) second approach is as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the method would alter the one or more parameters of commensals in an animal including an amount effective to increase firmicutes: bacteroides ratio as claimed in claimed invention. This was discussed in the prior office action and also in this office action by considering amended range amount of quinoa in the composition. Therefore, the rejection without Funda et al. can be maintained to make the office action final. 

20.	Applicants argued on page 8, second paragraph that “NPL Quinoa teaches that the whole plant is used as forage”.
In response, it is to be noted that NPL quinoa does not teach the amended claim limitation of quinoa grain as quinoa flour and its amount in the composition. Therefore, it is not used in this office action. 
Therefore, the arguments made by the applicants for these secondary prior art is considered as moot. However, new secondary prior art has been used for claim 1 and new approach made using Swenson et al. as primary prior art for claims 1, 26, 28 is based on the amendments made for the claims 1, 26, 28.
Applicants argued on page 8, second paragraph that “Thomas, as best disclosed a broad list of carbohydrates similar to Swenson and provides no motivation”.
In response, new secondary prior art specific for quinoa grain as quinoa flour is used for the claims 1, 26. Even if claim 26 has quinoa grain, yet new secondary prior arts have been used in order to link that quinoa grain can represent in flour form with beneficial nutritional quality specific for quinoa with motivation. This is Scanlin et al.
Scanlin et al. discloses that quinoa grain (quinoa seed) can produce quinoa flour ([0002], [0039], [0045], [0080]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc. ([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080]) and gluten-free ([0083]).
However, as because claim 26 recites “fermicutes to bacterioidetes ratio”, this has been addressed above also in the office action.

21.	Applicants argued on page 10 that “claim 28 is directed to a method for treating a condition treatable with commensals in an animal in need thereof. Applicant kindly reminds the Office that, when a claim recites a method of treating a disorder to be performed on a patient “in need thereof’ such treatment, the proper construction of the claim is that the method be practiced in order to treat that specific disorder. See MPEP § 2111.02, citing Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)”.
In response, it is to be noted that claim 28 which depends on claim 26, and recites “diarrhea” etc. which is specific disorder as argued by the applicants on page 10, Thomas et al. was used to address the motivation that  one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. ([0087]) to include the teaching of Thomas et al. in order to use in animal food because of its  multi- benefit of quinoa and its use as dog’s feed (At least in Thomas et al. (Abstract and [0005], [0006], [0010], [0019], [0026], [0044]).
Also the arguments (in bold) on page 10 for claim 28 that specific disorder addressed by Thomas et al.  However, it can also be addressed that the disclosed quinoa is identical to the claimed quinoa which is gluten-free and will not cause allergy, therefore, will not have allergy mediated abnormality including diarrhea as is also disclosed by Thomas et al. ([0005], [0006]).  It is to be noted that the [0005] provides known fact that dog has allergy ([0005]) and it cause diarrhea ([0006]) and therefore, it is cited from background section.
Therefore, the rejection is made as final. 

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799